SHULER, J.,
dissenting:
I respectfully dissent. In my view, all of the statutory elements of driving under the influence were included in the body of the indictment and thus, it was sufficient to confer jurisdiction on the circuit court.
Even before section 56-5-2930 was amended, driving under the influence was established by proof that the defendant’s ability to drive was materially and appreciably impaired. See City of Orangeburg v. Carter, 303 S.C. 290, 400 S.E.2d 140 (1991); State v. Kerr, 330 S.C. 132, 498 S.E.2d 212 (Ct.App.1998). This was the standard of proof necessary to establish driving under the influence and was not considered an element of the offense.
The majority points out that section 56-5-2930 was amended approximately four months after this Court decided State v. Kerr, 330 S.C. 132, 498 S.E.2d 212 (Ct.App.1998), indicating the amendment was in response to Kerr. The issue in Kerr was whether the trial judge committed error in his charge to the jury on the standard of proof for driving under the influence. In answering the question of what the proper standard of proof is in a DUI case, the Court stated: “Driving under the influence is ... established by proof that the defendant’s ability to drive was materially and appreciably impaired.” Id. at 144, 498 S.E.2d at 218. In my view, the legislature did not intend to make material and appreciable impairment an element of driving under the influence, but instead intended to clearly establish the standard of proof to be used in such cases.
Moreover, after section 56-5-2930 was amended, this Court and the supreme court have continued to define the corpus *601delicti of DUI as (1) driving a vehicle; (2) within this state; (3) while under the influence of intoxicating liquors or drugs. See State v. Osborne, 335 S.C. 172, 516 S.E.2d 201 (1999); State v. McCombs, 335 S.C. 123, 515 S.E.2d 547 (Ct.App.1999).
For the foregoing reasons, I would find that the indictment was sufficient to confer subject matter jurisdiction on the circuit court and affirm the conviction.